Citation Nr: 1707139	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 27, 2013, and in excess of 50 percent afterwards, for pes planus with a right fifth toe bunion and residuals of a left fifth toe fracture (bilateral foot disability).

2.  Entitlement to a rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from November 1988 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2016, the RO granted service connection for left and right knee disabilities.  This represents a complete grant of her appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

In May 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Prior to October 27, 2013, the Veteran's bilateral foot disability was shown to result in severe pes planus, but pronounced pes planus was not shown.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that after October 27, 2013, the Veteran's bilateral foot disability resulted in a disability level and symptomatology not contemplated by the rating schedule.

3.  The Veteran's right ankle disability does not result in any ankylosis, malunion, astragalectomy, or marked limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, prior to October 27, 2013, for a bilateral foot disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, Diagnostic Codes 5276-84 (2016).

2.  The criteria for a rating in excess of 50 percent after October 27, 2013, for a bilateral foot disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, Diagnostic Codes 5276-84 (2016).

3.  The criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Bilateral Foot Disability

In March 2008, the Veteran submitted her claim for an increased rating, which was denied by a September 2008 rating decision.  In October 2013, she was granted an increased rating of 50 percent under Diagnostic Code 5299-5276, effective October 27, 2013.  The Veteran asserts that she is entitled to higher ratings than those assigned.  She reports that she has to wear prosthetics for her feet and is unable to stand or sit long due, in part, to her bilateral foot disability.

Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 5276, which evaluates pes planus.

Under Diagnostic Code 5276 for pes planus, a 10 percent rating is assigned for moderate bilateral pes planus with a weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent rating, the maximum rating available, is assigned when there is pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating is assigned for "moderate" injuries, a 20 percent rating is assigned for "moderately severe" injuries, and a 30 percent rating is assigned for "severe" foot injuries.

Diagnostic Code 5277 evaluates weak foot, Diagnostic Code 5278 evaluates pes cavus, Diagnostic Code 5280 evaluates hallux valgus, Diagnostic Code 5281 evaluates hallux rigidus, Diagnostic Code 5282 evaluates hammer toe, and Diagnostic Code 5283 evaluates malunion or nonunion of the tarsal or metatarsal bones.  The June 2016 VA examiner did not indicate that the Veteran had bilateral weak foot, pes cavus, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5277, 5278, 5280, 5281, 5282, and 5283 are not applicable and will not be discussed further.

Diagnostic Code 5279 evaluates metatarsalgia (Morton's disease).  A 10 percent rating, the maximum rating available, is assigned for unilateral or bilateral metatarsalgia.  However, as the Veteran has been assigned a 10 percent rating prior to October 27, 2013, and a 50 percent rating afterwards, a higher rating is not possible under Diagnostic Code 5279, and it will therefore not be discussed further.

VA regulations state that "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely resembles the criteria for that rating.  Otherwise the lower rating will be assigned."  38 C.F.R. § 4.7.  In addition, "it is not expected ... that all cases will show all the findings specified in [the applicable Diagnostic Code]."  38 C.F.R. § 4.21.  Except where a Diagnostic Code uses "successive rating criteria," if there is a question as to which disability rating most accurately reflects a claimant's disability picture, the Board must discuss whether the claimant's condition warrants a higher rating under § 4.7.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  Diagnostic Code 5276 does not employ successive rating criteria, meaning that for example, it is entirely possible to have all the criteria for a 30 or 50 percent disability rating without having most of the criteria for a 10 percent disability rating. 

During the course of her appeal, the Veteran has undergone multiple VA examinations of her feet.  She has also been seen by her treating physician with foot pain complaints.  From a review of the evidence, it is clear the Veteran's bilateral foot disability causes impairments.  The Board will now turn to her assertions that she feels her bilateral foot disability is entitled to higher ratings that those assigned.  

At a September 2008 VA examination, the Veteran reported pain while walking or standing, but denied having any weakness, swelling, heat, redness, stiffness, fatigability, lack of endurance, or flare-ups.  She used custom molded arch supports, which provided minimal relief of her symptoms.  She did not use an ambulation device or brace.  The examiner reported that her bilateral foot disability affected her mobility, usual occupation, recreational activities, standing, and walking, but did not affect her activities of daily living or driving.  On examination, she had a normal gait.  She had foot tenderness.  She did not have abnormal weight bearing resulting in callosities.  Her arches were present on non-weight bearing, but were not present on weight bearing.  She had pronation.  She was diagnosed with bilateral flexible pes planus.

The Veteran's treatment records show that she started using a cane in April 2011.

At an October 2013 VA examination, the Veteran reported progressive pain, stiffness, and weakness.  She used her custom inserts and had started using braces.  The examiner indicated that she had pain on use of feet that was accentuated.  The examiner indicated that she had extreme tenderness of plantar surfaces of both feet, decreased longitudinal arch height on weight bearing of both feet, and marked pronation of both feet.

At a June 2016 VA examination, the Veteran continued to report progressive pain, stiffness, and weakness.  She reported moderate to severe bilateral foot pain.  She reported having flare-ups that resulted in more pain and stiffness.  She reported that her bilateral foot disability resulted in limitations walking, standing, squatting, climbing stairs, jogging, jumping, lifting, and carrying.  The examiner indicated that she had pain on use of feet that was accentuated.  The examiner indicated that she had characteristic callouses of both feet, extreme tenderness of plantar surfaces of both feet, decreased longitudinal arch height on weight bearing of both feet, and marked pronation.  The examiner indicated that the Veteran had pain on weight bearing, deformity, disturbance of locomotion, interference with standing, and lack of endurance.

Turning to the rating criteria, the Board first acknowledges that not all of the criteria must be found to be present to warrant the assigned staged ratings.  However, the Board does believe that the symptomatology must rise to a level consistent with either "moderate," "severe," or "pronounced" pes planus. 

There is no dispute that the Veteran's pes planus has resulted in subjective pain complaints with prolonged standing and walking. 

Prior to October 27, 2013, at the September 2008 VA examination, she had pronation on examination, which is consistent with a 30 percent rating.  However, she did not have extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, or marked pronation.

The Board has considered other possible Diagnostic Codes for evaluating the Veteran's bilateral foot disability.  Here, the Board notes that the Veteran has pes planus and is specifically rated under Diagnostic Code 5276 for pes planus.  As such, a Diagnostic Code is provided that is directly on point for the disability on appeal and contemplates the symptoms caused by such a disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (reiterating that when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy); see also Suttman v. Brown, 5 Vet. App. 127, 134 (1993) ("An analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  

The only other potentially applicable Diagnostic Code is 5284 which is designated for "Foot injuries, other".  This suggests that Diagnostic Code 5284 is for application when a foot disability is not contemplated by the available Diagnostic Codes.  While the Veteran's rating for pes planus includes a right fifth toe bunion and residuals of a left fifth toe fracture, her right fifth toe bunion and residuals of a left fifth toe fracture do not result in an higher compensable ratings than those assigned.  Thus, higher schedular disability ratings under Diagnostic Code 5284 are not possible.

As such, the evidence shows that the Veteran had pronation at her September 2008 VA examination.  Therefore, a 30 percent rating under Diagnostic Code 5276 is warranted prior to October 27, 2013.

As of October 27, 2013, the Veteran is assigned the maximum schedular disability rating available for her bilateral foot disability, thus, a higher rating is only available on an extraschedular basis.

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111   (2008).

As discussed above, the objective medical evidence clearly shows that the Veteran meets the enumerated criteria for a 50 percent rating for pes planus as of October 27, 2013.

Turning to the extraschedular considerations, the evidence suggests that the symptomatology of the Veteran's bilateral foot disability is reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's bilateral foot disability was applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was appropriately assigned a 50 percent rating under Diagnostic Code 5276 as of October 27, 2013.  Diagnostic Code 5276 contemplates symptoms such as pain, stiffness, weakness, and limitations of use.  As such, the schedular rating that is assigned has considered all of the Veteran's service connected foot disability symptomatology.  Moreover, the Veteran is already in receipt of the maximum disability rating for her bilateral foot disability as of October 27, 2013, and she has not alleged (nor does the evidence of record show) that her bilateral foot disability is unique or unusual in any way.  As such, referral for consideration of an extraschedular rating is not warranted.

Therefore, entitlement to an increased initial rating on an extraschedular basis after October 27, 2013, is denied.

Right Ankle Disability

In March 2008, the Veteran submitted her claim for an increased rating, which was denied by a September 2008 rating decision.  In December 2009, she was granted an increased rating of 10 percent under Diagnostic Code 5271 effective March 27, 2008, her application date.  The Veteran asserts that she is entitled to a higher rating.  She reports that she has weak ankles and is unable to stand or sit long due, in part, to her right ankle disability.

With respect to disabilities of the ankle, 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274, set forth relevant provisions.

Diagnostic Code 5270 evaluates ankylosis of the ankle and Diagnostic Code 5272 evaluates ankylosis of the subastragalar or tarsal joint.  No VA examiner has diagnosed ankylosis of the right ankle, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.  
Diagnostic Code 5273 evaluates malunion of the os calcis or astragalus.  The medical record does not document malunion of the os calcis or astragalus of the right ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5274 evaluates astragalectomy, or removal of the talus bone.  The medical record does not document removal of the talus bone of the right ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5271 evaluates range of motion in the ankle.  A 10 percent rating is assigned for moderate limitation of motion and a 20 percent rating is assigned for marked limitation of motion.

The Board notes that words such as moderate and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.
 
Ankle dorsiflexion is measured from 0 degrees to 20 degrees; plantar flexion is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The Veteran was assigned a 10 percent rating under Diagnostic Code 5271.  The evidence of record fails to establish that a higher disability rating is warranted as marked limitation of motion in her right ankle has not been shown.

The Veteran's treatment records show that she receives treatment for her ankle pain, but note no specific symptoms or limitations due to her right ankle.

The Veteran was afforded multiple VA examinations.  At a September 2008 VA examination, she reported that she experienced swelling and instability, but denied having any pain, weakness, heat, redness, locking, fatigability, lack of endurance, or flare -ups.  The examiner indicated that the Veteran had right ankle instability.  However, the examiner indicated that her right ankle did not affect her mobility, activities of daily living, usual occupation, recreational activities, or driving.

At an October 2013 VA examination, the Veteran reported progressive pain, stiffness, and weakness.  She also reported having flare-ups that limited her running and jumping.  She demonstrated right ankle dorsiflexion to 15 degrees and plantar flexion to 30 degrees, both with pain.  Repetitive testing did not result in any additional loss of range of motion.  The examiner indicated that the Veteran had function loss that resulted in less movement than normal and pain.  However, she retained normal 5/5 strength and normal joint stability tests.  She used an ankle brace regularly.  The examiner indicated that the Veteran's right ankle disability did not impact her ability to work.  The examiner reported that pain, weakness, fatigability, or incoordination would not significantly limit her functional ability during flare-ups.

At a June 2016 VA examination, the Veteran reported that she continued to have progressive pain, stiffness, and weakness.  She also reported having flare-ups that resulted in pain and stiffness.  She demonstrated right ankle dorsiflexion to 15 degrees and plantar flexion to 35 degrees, but had no pain on examination.  Repetitive testing did not result in any additional loss of range of motion, pain, weakness, fatigability, or incoordination.  She retained normal 5/5 strength with no muscle atrophy.  She had a positive anterior drawer test, but a negative talar tilt test for instability.  The examiner reported that her right ankle disability limited prolonged standing and walking.

At the October 2013 VA examination, the Veteran retained right ankle dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  At the June 2016 VA examination, the Veteran retained right ankle dorsiflexion to 15 degrees and plantar flexion to 35 degrees, an improvement.  Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Thus, the examinations consistently show that the Veteran had more than half of normal dorsiflexion and plantar flexion.

Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704.
Having reviewed the evidence of record, the Board concludes that the Veteran's right ankle findings are consistent with "moderate" limitation of motion.  A finding of "marked" limitations is not appropriate as the Veteran retained more than half of normal ranges of motion and full strength.  Moreover, in no record was the Veteran's limitation of motion so pronounced as to be noticeable.  The Veteran did have some limitation of motion in her right ankle during the course of the appeal, but this is expected as the Veteran was provided with a compensable rating for moderate limitation of motion of the ankle.  The clinical testing and observation of the Veteran's right ankle does not suggest that the right ankle is so functionally limited that it should be described as marked.

In reaching this conclusion, the Board recognizes that where a Diagnostic Code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed in reaching the conclusion that the Veteran does not have marked limitation of motion in her right ankle disability, the Board has considered functional limitation.  However, a rating in excess of 10 percent for the Veteran's service connected right ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's medical records show that she has complained consistently of ankle pain.  However, she has retained normal right ankle strength.  Moreover, while the Veteran did show some limitation of motion, neither pain, nor repetitive motion testing caused any significant additional functional loss of motion.  For example, at VA examinations in October 2013 and June 2016, repetitive testing did not result in any additional loss of range of motion, pain, weakness, fatigability, or incoordination.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's right ankle undoubtedly causes some issues.  However, the record contains no evidence showing that her right ankle disability rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any right ankle symptoms which would merit a higher schedular rating (such as ankylosis or an ankle replacement).  Rather, the right ankle symptoms that have been described, which are mainly pain and limited range of motion, are consistent with a 10 percent rating.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

As such, the criteria for a schedular rating in excess of 10 percent for the Veteran's right ankle disability have not been met, and the Veteran's claim is denied.


ORDER

A 30 percent rating for a bilateral foot disability prior to October 27, 2013 is granted, subject to the provision governing the award of monetary benefits.

A rating in excess of 50 percent after October 27, 2013, for a bilateral foot disability is denied.

A rating in excess of 10 percent for a right ankle disability is denied.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


